Case 3:20-cv-00506-SPM Document 16 Filed 04/01/21 Page 1 of 10 Page ID #171




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

      JAMES DUNBAR,

               Petitioner,

      v.                                            Case No. 20-CV-00506-SPM

      DAN SPROUL,

               Respondent.

                          MEMORANDUM AND ORDER

  McGLYNN, District Judge:

           Petitioner James Dunbar, an inmate of the Federal Bureau of Prisons

  currently incarcerated at United States Penitentiary Marion, brings this habeas

  corpus action pursuant to 28 U.S.C. § 2241 (Doc. 1). He invokes Mathis v. United

  States, –– U.S. ––, 136 S. Ct. 2243 (2016), to argue that the Government

  improperly cited his Kentucky drug convictions as prior felony drug convictions

  to subject him to an enhanced sentence as a career offender for his federal drug

  conviction under 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A), and 851. A jury found

  Dunbar guilty and he was given a below-Guidelines-range sentence of 240

  months. As relief, Dunbar asks this Court to vacate his sentence and remand

  back for further disposition. He does not contend that he is innocent of the

  federal crime. Respondent filed a Response to the Petition (Doc. 9). Dunbar filed

  a Reply (Doc. 15). 1


  1Respondent also filed a Motion for Leave to File Supplemental Authority (Doc. 14). In that
  motion, Respondent cites the United States Court of Appeals for the Seventh Circuit’s recent
  decision in U.S. v. Nebinger, 987 F.3d 734, 738 (7th Cir. 2021), which appears to dismiss the oft-

                                           Page 1 of 10
Case 3:20-cv-00506-SPM Document 16 Filed 04/01/21 Page 2 of 10 Page ID #172




                     RELEVANT FACTS AND PROCEDURAL HISTORY

         In July 2009, Dunbar was named along with twenty other defendants in

  a superseding indictment in the Western District of Kentucky, United States v.

  Dunbar, 5:09-CR-00015-TBR-6 (“Criminal Case”). In Count One, Dunbar was

  charged with conspiracy to distribute and possess with intent to distribute more

  than 50 grams of cocaine base in violation of 18 U.S.C. § 841(a)(1).

         In June 2010, the United States filed a notice pursuant to 21 U.S.C. § 851

  alleging prior convictions:

         On April 2, 2003, the defendant was convicted in Christian County
         Circuit Court, Hopkinsville, Kentucky, case numbers 02-CR-00421
         and 02-CR-00317, of trafficking in a controlled substance in the first
         degree, and that on February 8, 2006, defendant was convicted in
         Christian County Circuit Court, Hopkinsville, Kentucky, case
         number 04-CR-00615, of trafficking in a controlled substance within
         1000 yards of a school

  (Doc. 9-3). Dunbar did not file an objection or other response to the Notice.

         In January 2011, a jury found Dunbar guilty of Count One (Doc. 9-2). The

  Sealed Presentence Investigation Report (“PSR”) is located at Doc. 10-1.

  Dunbar’s criminal history included convictions in two separate cases in

  Christian County, Kentucky, for trafficking in a controlled substance in the first

  degree in April 2003 and for trafficking in a controlled substance within 1000

  yards of a school in February 2006. He was sentenced to seven years and one

  year imprisonment, respectively, on those convictions (Doc. 10-1, pp. 18-19).



  advanced argument that Mathis-type challenges were not available before that ruling. The
  Court GRANTS the motion, however, the decision in Nebinger did not factor into the Court’s
  determination in this case. As an aside, Liscano v. Entzel further applies this ruling to the
  Section 2241 context. 2021 WL 855836, at *1 (7th Cir. Mar. 8, 2021).

                                         Page 2 of 10
Case 3:20-cv-00506-SPM Document 16 Filed 04/01/21 Page 3 of 10 Page ID #173




        Dunbar filed objections to the PSR. He objected to the sentencing options,

  but he did not object to the criminal history portion (Criminal Case Doc. 712).

        In May 2011, Dunbar was sentenced to life imprisonment under the § 851

  enhancement (Doc. 9-2). On direct appeal, Dunbar argued that the Fair

  Sentencing Act of 2010 (“FSA”) should apply to his case based on Dorsey v.

  United States, 567 U.S. 260 (2012). The United States Court of Appeals for the

  Sixth Circuit agreed, vacating Dunbar’s sentence and remanding for

  resentencing. See U.S. v. Moore, 495 Fed. App’x 680 (6th Cir. 2012). The FSA

  reduced sentencing for Dunbar from a statutorily mandated life sentence to a

  statutory range of 10 years to life based on his prior felony drug offenses under

  21 U.S.C. § 841(b)(1)(B) (Doc. 9-4, p. 4). At resentencing in May 2013, the parties

  agreed that Dunbar was a career offender, resulting in an offense level of 37, a

  criminal history category of VI, and a Sentencing Guidelines range of 360

  months to life. (Id. at 3-4). The court ultimately sentenced Dunbar to a below-

  Guidelines sentence of 240 months’ imprisonment. The Sixth Circuit affirmed

  that sentence in U.S. v. Joseph, 604 Fed. App’x 437 (6th Cir. 2015) and the

  United States Supreme Court denied Dunbar’s petition for certiorari.

                           GROUNDS FOR HABEAS RELIEF

        Dunbar argues that, after Mathis v. United States, United States v. Elder,

  900 F.3d 491 (7th Cir. 2018), and Najera-Rodriguez v. Barr, 926 F.3d 343 (7th

  Cir. 2019), reh’g denied (Aug. 23, 2019), his Kentucky drug convictions no longer

  qualify as prior felony drug offenses. But Mathis, Elder, and Najera-Rodriguez



                                     Page 3 of 10
Case 3:20-cv-00506-SPM Document 16 Filed 04/01/21 Page 4 of 10 Page ID #174




  are ultimately of no assistance to Dunbar and do not warrant the granting of

  habeas relief.

                         APPLICABLE LEGAL STANDARDS

        Generally, petitions for writ of habeas corpus under 28 U.S.C. § 2241 may

  not be used to raise claims of legal error in conviction or sentencing, but are

  instead limited to challenges regarding the execution of a sentence. See Valona

  v. United States, 138 F.3d 693, 694 (7th Cir. 1998). Thus, aside from the direct

  appeal process, a prisoner who has been convicted in federal court is generally

  limited to challenging his conviction and sentence by bringing a motion

  pursuant to 28 U.S.C. § 2255 in the court which sentenced him. A Section 2255

  motion is ordinarily the “exclusive means for a federal prisoner to attack his

  conviction.” Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003). A prisoner is

  also normally limited to only one challenge of his conviction and sentence under

  Section 2255. He or she may not file a “second or successive” Section 2255 motion

  unless a panel of the appropriate court of appeals certifies that such motion

  contains either (1) newly discovered evidence “sufficient to establish by clear

  and convincing evidence that no reasonable factfinder would have found the

  movant guilty of the offense,” or (2) “a new rule of constitutional law, made

  retroactive to cases on collateral review by the Supreme Court, that was

  previously unavailable.” 28 U.S.C. § 2255(h).

        Under very limited circumstances, however, it is possible for a prisoner

  to challenge his federal conviction or sentence under Section 2241. Specifically,



                                    Page 4 of 10
Case 3:20-cv-00506-SPM Document 16 Filed 04/01/21 Page 5 of 10 Page ID #175




  Section 2255(e) contains a “savings clause” which authorizes a federal prisoner

  to file a Section 2241 petition where the remedy under Section 2255 is

  “inadequate or ineffective to test the legality of his detention.” 28 U.S.C.

  § 2255(e). See also Hill v. Werlinger, 695 F.3d 644, 648 (7th Cir. 2012) (stating

  that “‘[i]nadequate or ineffective’ means that ‘a legal theory that could not have

  been presented under § 2255 establishes the petitioner’s actual innocence.’”)

  (citing Taylor v. Gilkey, 314 F.3d 832, 835 (7th Cir. 2002)); United States v.

  Prevatte, 300 F.3d 792, 798-799 (7th Cir. 2002) (noting that “savings clause” of

  Section 2255 applies to “a narrow class of cases” where the 2255 remedy “‘is

  inadequate or ineffective to test the legality of [the prisoner’s] detention.’”). The

  Seventh Circuit construed the savings clause in In re Davenport, 147 F.3d 605

  (7th Cir. 1998) and stated: “[a] procedure for postconviction relief can be fairly

  termed inadequate when it is so configured as to deny a convicted defendant any

  opportunity for judicial rectification of so fundamental a defect in his conviction

  as having been imprisoned for a nonexistent offense.” Id. at 611. In other words,

  “there must be some kind of structural problem with section 2255 before section

  2241 becomes available.” Webster v. Daniels, 784 F.3d 1123, 1136 (7th Cir.

  2015).

           Following Davenport and its progeny, the Seventh Circuit developed a

  three-part test for determining whether Section 2255 is inadequate or

  ineffective so as to trigger the savings clause:

           • Step #1: the federal prisoner must seek relief based on a decision of
           statutory interpretation (as opposed to a decision of constitutional

                                     Page 5 of 10
Case 3:20-cv-00506-SPM Document 16 Filed 04/01/21 Page 6 of 10 Page ID #176




         interpretation, which the inmate could raise in a second or successive §
         2255 motion);

         • Step #2: the statutory rule of law in question must apply retroactively
         to cases on collateral review and could not have been invoked in a first §
         2255 motion; and

         • Step #3: a failure to afford the prisoner collateral relief would amount
         to an error “grave enough” to constitute “a miscarriage of justice.”

  Worman v. Entzel, 953 F.3d 1004, 1008 (7th Cir. 2020) (emphasis in original).

                                       ANALYSIS

         The applicable version of 21 U.S.C. § 841(b)(1)(B) mandates a statutory

  range of 10 years to life for a defendant who had a “felony drug offense.” Section

  802 defines “felony drug offense” as “an offense that is punishable by

  imprisonment for more than one year under any law of the United States or of

  a State or foreign country that prohibits or restricts conduct relating to narcotic

  drugs, marihuana, anabolic steroids, or depressant or stimulant substances.” 21

  U.S.C. § 802(44). “Narcotic drugs” include “Opium, opiates, derivatives of opium

  and opiates” and “Cocaine, its salts, optical and geometric isomers, and salts of

  isomers.” 21 U.S.C. §§ 802 (17)(A) and (D).

         Dunbar argues that he should not have been exposed to the enhancement

  because Kentucky’s Trafficking in Controlled Substance statutes in KRS § 218A,

  which both of Dunbar’s prior convictions in the Section 851 Notice fall under, are

  broader than the federal definition of a felony drug offense. The Kentucky

  statutes include Salvia and Dextrorphan, among other drugs, but the federal

  definition does not. (Doc. 1, p. 11-12).



                                      Page 6 of 10
Case 3:20-cv-00506-SPM Document 16 Filed 04/01/21 Page 7 of 10 Page ID #177




         This Court need not reach the ultimate merits of Dunbar’s argument that

  the Kentucky drug statutes criminalize a broader swath of conduct than does

  the federal statute because the third Davenport requirement, miscarriage of

  justice, is not met here. That requirement is satisfied by demonstrating “so

  fundamental a defect in [a] conviction as having been imprisoned for a

  nonexistent offense.” In re Davenport, 147 F.3d at 611. The Seventh Circuit has

  also described a miscarriage of justice as “the possibility that the convictions

  hinged on conduct Congress never intended to criminalize.” Kramer v. Olson,

  347 F.3d 214, 218 (7th Cir. 2003). A miscarriage of justice may also occur where

  a defendant is sentenced under an erroneous mandatory sentencing range, but

  not where the error affects only the advisory Sentencing Guidelines. See

  Hawkins, 706 F.3d at 823-824.

         Dunbar does not argue that he was convicted of a nonexistent offense or

  that he is innocent of the offense of which he was convicted. He claims that he

  went to trial by the threat of the life sentence represented by the Section 851 Notice

  and his decision-making calculus would have been different otherwise. That does

  not demonstrate a miscarriage of justice. Dunbar clearly proceeds from the faulty

  premise that the filing of a Section 851 Notice subjected him to a mandatory life

  sentence. However, the mere filing of the Section 851 Notice did not create a

  certainty that Dunbar would be subject to a mandatory life sentence. For example,




                                      Page 7 of 10
Case 3:20-cv-00506-SPM Document 16 Filed 04/01/21 Page 8 of 10 Page ID #178




  Dunbar could have challenged the Notice but did not. 2 See 21 U.S.C. § 851(c).

          Dunbar also claims that miscarriage of justice occurred when he was

  designated as a career offender and his Sentencing Guidelines range was

  enhanced. 3 (Doc. 1, p. 5; Doc. 15, p. 5). The Sentencing Guidelines were only

  advisory at the time of his sentencing. A claim that a defendant was erroneously

  treated as a career offender under the advisory Sentencing Guidelines does not

  demonstrate a miscarriage of justice. Hawkins v. United States, 706 F.3d 820

  (7th Cir. 2013), supplemented on denial of rehearing, 724 F.3d 915 (7th Cir.

  2013). See also United States v. Coleman, 763 F.3d 706, 708–09 (7th Cir. 2014).

          The Sentencing Guidelines have been advisory and not mandatory ever

  since the Supreme Court decided United States v. Booker, 543 U.S. 220 (2005).

  Perry v. United States, 877 F.3d 751, 754 (7th Cir. 2017). Dunbar was sentenced

  in 2013, long after Booker. Further, his 240-month sentence was below the

  unenhanced statutory maximum of 40 years. Thus, there is not a miscarriage of

  justice here.




  2 Dunbar relies on United States v. Elder, 900 F.3d 491 (7th Cir. 2018) to support his claim for habeas

  relief. In Elder, the defendant was subjected to a mandatory term of life imprisonment due to having
  two prior “felony drug offense” convictions. The Seventh Circuit, however, agreed with the
  defendant that one of the predicate convictions was not a “felony drug offense” within the meaning
  of 21 U.S.C. § 802(44). However, Elder is of no assistance to Dunbar as the defendant in Elder
  challenged his prior convictions by filing a motion to dismiss the Section 851 Notice.
  3 Dunbar switches between discussion and phrasing indicative of displeasure with his

  Sentencing Guidelines range and his statutory minimum and maximum, using terms like
  “statutory sentencing range,” “congressional mandated sentencing range,” and “advisory
  guidelines” in a way that makes his argument less than clear. However, the bulk of his citations
  focus on the Sentencing Guidelines.

                                             Page 8 of 10
Case 3:20-cv-00506-SPM Document 16 Filed 04/01/21 Page 9 of 10 Page ID #179




                                    CONCLUSION

        For the reasons set forth above, James Dunbar’s Petition for Writ of

  Habeas Corpus under 28 U.S.C. § 2241 (Doc. 1) is DENIED. This action is

  DISMISSED WITH PREJUDICE, and the Clerk of Court is DIRECTED to

  enter judgment accordingly.

        If Petitioner wishes to appeal the dismissal of this action, his notice of

  appeal must be filed with this Court within 60 days of the entry of judgment.

  See FED. R. APP. PROC. 4(a)(1)(B8). A motion for leave to appeal in forma

  pauperis (“IFP”) must set forth the issues Petitioner plans to present on appeal.

  See FED. R. APP. PROC. 24(a)(1)(C). If Petitioner does choose to appeal and is

  allowed to proceed IFP, he will be liable for a portion of the $505.00 appellate

  filing fee (the amount to be determined based on his prison trust fund account

  records for the past six months) irrespective of the outcome of the appeal. See

  FED. R. APP. PROC. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d

  724, 725–726 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858–859 (7th Cir.

  1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A proper and timely

  motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 60-

  day appeal deadline. See FED. R. APP. PROC. 4(a)(4). A Rule 59(e) motion must

  be filed no more than twenty-eight (28) days after the entry of the judgment,

  and this 28-day deadline cannot be extended. Other motions, including a Rule

  60 motion for relief from a final judgment, do not toll the deadline for an appeal.

        It is not necessary for Petitioner to obtain a certificate of appealability



                                     Page 9 of 10
Case 3:20-cv-00506-SPM Document 16 Filed 04/01/21 Page 10 of 10 Page ID #180




  from this disposition of his Section 2241 Petition. See Walker v. O’Brien, 216

  F.3d 626, 638 (7th Cir. 2000).

        IT IS SO ORDERED.

        DATED: April 1, 2021


                                               s/ Stephen P. McGlynn
                                               STEPHEN P. McGLYNN
                                               U.S. District Judge




                                   Page 10 of 10
